UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 333-142105 CONSOLIDATION SERVICES, INC. (Name of small business issuer as specified in its charter) Delaware 20-8317863 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2300 West Sahara Drive, Las Vegas, NV89102 (Address of principal executive offices) (702) 949-9449 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not yet transitioned into this requirement. Yes []No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non–Accelerated filer [] Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atAugust 10, 2010 Common stock, $0.001 par value CONSOLIDATION SERVICES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited) 2 Condensed Consolidated Statements ofOperations (unaudited) 3 Condensed Consolidated Statements of Cash Flows (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II - OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 20 Item4. Removed and Reserved 20 Item5 Other information 20 Item6. Exhibits 20 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. PART I FINANCIAL INFORMATION Item 1.Financial Statements The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. 1 CONSOLIDATION SERVICES, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS: June 30, December 31, CURRENT ASSETS Cash $ $
